Citation Nr: 0526456	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  99-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1. Entitlement to an increased evaluation for chronic 
cervical spine pain, without radiculopathy, secondary to 
blunt trauma, with limitation of motion of the cervical spine 
(previously evaluated as cervical spine injury due to closed 
head injury), currently evaluated as 30 percent disabling.  

2. Entitlement to an increased evaluation for 
musculoligamentous strain of the upper dorsal region, 
including degenerative joint disease (DJD) of the dorsal 
spine, currently evaluated as 10 percent disabling.  

3. Entitlement to an increased evaluation for headaches 
diagnosed as occipital neuralgia, currently evaluated as 10 
percent disabling.  

4. Entitlement to an increased evaluation for right occipital 
neurectomy, currently evaluated as 10 percent disabling.  

5. Entitlement to service connection for spina bifida occulta 
of the lumbar spine.  

6. Entitlement to service connection for fatigue due to an 
undiagnosed illness.  

7. Entitlement to service connection for a seizure disorder.  

8. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Son


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty in the military service 
from November 1990 to June 1991, including service in the 
Southwest Asia area of operations (SWA) during the Persian 
Gulf War (PGW).

This matter comes before the Board of Veterans' Appeals 
(Board) from multiple rating decisions by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Sioux Falls, South Dakota, dating from June 1998 
through July 2002.  

The veteran's claims were remanded to the RO in January 2001 
and June 2003 for further development.  Stegall v. West, 11  
Vet. App. 268 (1998).  The RO  complied with the remand 
orders.  The veteran's claims have again been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine injury is 
demonstrated by limitation of motion with pain, but does not 
result in ankylosis of the cervical spine.  

2.  The veteran's service-connected thoracic spine injury is 
demonstrated by limitation of motion of the thoracic spine 
with pain, but without evidence or either ankylosis or 
deformity related to muscle spasms or guarding.  

3.  The veteran has daily headaches which are not 
prostrating.  

4.  The veteran's residuals of a right occipital neurectomy 
include an oval area of numbness on his scalp.  

5.  Competent medical evidence indicates the veteran's spina 
bifida occulta is unrelated to any incident in service and 
there is no medical evidence indicating it was symptomatic in 
service.  

6.  The veteran's symptoms do not meet the criteria for 
diagnosis of Chronic Fatigue Syndrome and his fatigue is 
related to his cervical spine disorder.  

7.  The claims folder does not include a current diagnosis of 
a seizure disorder.  

8.  The veteran was engaged in combat with the enemy during 
his service in the Persian Gulf War.  

9.  The veteran's current psychiatric symptoms are not 
sufficient to support a diagnosis of PTSD or any other 
psychiatric disorder.  




CONCLUSIONS OF LAW

1.	The criteria for evaluation in excess of 30 percent for 
chronic cervical spine pain, without radiculopathy, 
secondary to blunt trauma, with limitation of motion of 
the cervical spine (previously evaluated as cervical 
spine injury due to closed head injury), have not been 
met.  38 C.F.R. § 4.71a, Diagnostic Code 5290, 5287 
(1998); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).  

2.	The criteria for an evaluation in excess of 10 percent 
for musculoligamentous strain of the upper dorsal region 
including degenerative joint disease (DJD) of the dorsal 
spine, have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5291, 5288 
(1998); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5242 
(2004).  

3.	The criteria for an evaluation in excess of 10 percent 
for headaches diagnosed as occipital neuralgia, have not 
been met.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2004).  

4.	The criteria for an evaluation in excess of 10 percent 
for right occipital neurectomy have not been met.  
38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 4.124, 4.124a, 
Diagnostic Code 8411(2004).  

5.	A disorder of the lumbar spine including spina bifida 
occulta was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

6.	The criteria for granting service connection for fatigue 
due to an undiagnosed illness have not been met.  
38 U.S.C.A. § 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).  

7.	A seizure disorder as not incurred in active military 
service, and the service incurrence of a seizure 
disorder may not be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2004).  

8.	Posttraumatic stress disorder (PTSD) was not incurred in 
active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran's claims were remanded in January 2001 and June 
2003 to ensure compliance with the notification requirements 
of VCAA.  The Board has concluded the RO cured any defect in 
the prior notice to the veteran.  In the circumstances of 
this case, a remand to have the RO take additional action 
under the new Act and implementing regulations would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  

The veteran was notified of the provisions of VCAA in a 
letter in April 2001.  He was informed of the evidence 
necessary to support his claims and how VA could assist him 
in obtaining evidence.  VA obtained the veteran's VA records, 
provided him with VA examinations and evaluations, and 
verified his claimed stressors through U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  His records 
from the National Guard for South Dakota were obtained.  The 
veteran, his spouse and son testified at a hearing at the RO.  
In April 2004, the RO asked to veteran to indicate if he had 
any additional evidence.  The veteran replied in March 2005 
that all of his records were available at the Sioux Falls VA 
.  The records from the Sioux Falls VA are of record.  The 
veteran has been furnished all the intended benefits of VCAA.  
See generally Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  For the reasons set forth above, and 
given the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Increased Ratings

Spine

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003. See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disabilities under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).  

Prior to September 26, 2003 the diagnostic criteria were as 
follows:

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, for degenerative 
arthritis.  Diagnostic Code 5003 specifies that degenerative 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2003).  

Diagnostic Code 5292 provided a maximum 30 percent evaluation 
for severe limitation of motion of the cervical spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Unfavorable ankylosis of the cervical spine was evaluated as 
40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5287 (2003).  

Severe limitation of motion of the dorsal spine was rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2003).  

Favorable ankylosis of the dorsal spine is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5288 
(2003).  

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).  


Cervical Spine

In February 1991, while serving in the Persian Gulf, the 
veteran injured his neck and upper back.  While riding in a 
truck he bounced up and hit the ceiling and jammed his helmet 
into the roof of the vehicle.  As a result the veteran had 
posterior neck pain and daily headaches.  There were no 
radicular symptoms or numbness.  X-rays revealed mild 
degenerative joint disease of the cervical and thoracic 
spines with mild dextroscoliosis.  The assessment was the 
veteran had a chronic muscle strain with spasm.  

Service connection for a cervical spine disorder was granted 
in a February 1996 rating decision, and a noncompensable 
rating was assigned.  A September 1997 rating decision 
granted an increased rating to 10 percent for the cervical 
spine disorder.  The veteran raised a claim for an increased 
rating for his cervical spine disorder at a hearing before 
the RO in August 1999.  The RO in a February 2000 rating 
decision granted an increased rating to 20 percent for the 
cervical spine disorder.  The veteran appealed that decision 
to the Board.  Subsequently, the RO in a July 2002 rating 
decision granted a 30 percent rating for the cervical spine 
disorder, which was effective August 10, 1999.  

The veteran is seeking a higher rating than 30 percent for 
his cervical spine disorder.  The Board has limited it 
recital of the evidence to the reports of medical 
examinations which recorded range of motion of the cervical 
spine with specific notations of any limitation of motion due 
to pain or flare-ups.  In November 1999, VA examination 
revealed the veteran had active flexion of the cervical spine 
from 0 to 22 degrees, at which point pain and stiffness 
prevented further motion.  Extension was from 0 to 18 
degrees, when pain developed and worsened out to 40 degrees.  
Lateral flexion to the right was from 0 to 25 degrees 
actively, with pain developed out to 38 degrees.  Left 
Rotation was from 0 to 20 degrees, with pain developing.  
Rotation to the right was from 0 to 20 degrees when pain 
developed out to 35 degrees.  

A September 2001 VA examination revealed range of motion of 
the cervical spine was from 0 to 34 degrees, with the onset 
of pain.  Extension was from 0-41 degrees with the onset of 
pain.  Lateral flexion was from 0-20 degrees to the left and 
0-24 degrees to the right with the onset of pain.  Rotation 
was from 0-60 degrees to the left, from 0-24 degrees to the 
right with the onset of pain.  Rotation, was from 0-60 
degrees to the left, and from 0-45 degrees to the right, both 
with the onset of pain.  The diagnosis was cervical spine 
strain and spasm with degenerative disc disease.  The VA 
examiner stated that in his opinion the veteran lost 30 
percent of the function of the cervical spine, secondary to 
pain.  

In December 2001, a VA examination revealed range of motion 
of the cervical spine was limited at 5 degrees in flexion, 
with the onset of pain, with the maximum flexion to 32 
degrees.  Extension was from 0-35 degrees with tenderness at 
the extreme.  Lateral flexion was from 0-12 degrees to the 
left, and from 0-25 degrees on the right, with pain at the 
extreme.  Rotation was from 0-60 degrees to the left and from 
0-45 degrees to the right, with pain at the extreme.  In the 
opinion of the VA examiner, the veteran had only minimal 
symptoms of degenerative disc disease.  The veteran in his 
opinion probably experienced a loss of 30 percent of function 
with repetitive use.  

A higher rating than 30 percent for the veteran's service-
connected cervical spine disorder requires evidence of 
ankylosis of the cervical spine under both the old and new 
criteria for rating disorders of the spine.  For that reason, 
neither the old nor the new diagnostic criteria are more 
favorable to the veteran.  VAOPGCPREC. 3-2000

As is explained above, the veteran's cervical spine disorder 
is rated based on limitation of motion.  A review of all the 
evidence clearly indicates the veteran retains movement of 
the cervical spine.  Ankylosis is defined in the regulations 
as being when the spine is "fixed" in either flexion or 
extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note 5.  

In August 1998, the General Counsel in VAOPGPREC 9-98 
explained that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be 
considered when assigning evaluations under Diagnostic Codes 
5003 and 5010.  The General Counsel explained that when 
rating the veteran's functional loss it must clearly be 
explained what role pain played in the rating decision.  See 
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
38 C.F.R. § 4.59, painful motion is considered limited motion 
even though range of motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Even when consideration is given to limitation of motion due 
to pain, there is no evidence the veteran has lost all 
movement of the cervical spine.  See VAOPGCPREC 23-97; Deluca 
v. Brown, 8 Vet. App. 202 (1995).  Based upon those findings, 
a higher rating than 30 percent for the veteran's cervical 
spine disorder is not warranted.  

Dorsal Spine

Service connection was granted for a strain of the dorsal 
spine with degenerative joint disease in a October 1991 
rating decision.  The veteran is seeking a higher rating than 
10 percent for his dorsal or thoracic spine disorder.  

The 10 percent rating currently assigned represents severe 
limitation of motion of the dorsal spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5288 (1998).  A higher rating for the dorsal 
spine disability under the old rating criteria requires 
evidence of favorable ankylosis of the dorsal spine.  On 
examination there is no indication of any ankylosis of the 
thoracic or dorsal spine.  In September 2001, the VA examiner 
stated that in his opinion the veteran likely loses 30 
percent of the function of the thoracic spine, secondary to 
pain with flare-ups.  There is no basis for a higher rating 
than 10 percent under the old criteria.  There is no evidence 
of record which indicates the veteran's dorsal spine is fixed 
in favorable ankylosis.  

Under the present criteria, disability of the dorsal or 
thoracic spine is rated with the thoracolumbar spine and not 
separately.  A higher rating to 20 percent under the present 
criteria considers not only limitation of motion, but 
deformity of the spine related to muscle spasm or guarding.  
A 20 percent rating is also assigned when there is muscle 
spasm or guarding severe enough to result in an abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5242 (effective from September 26, 2003).  

VA examination in August 1999 found dextroscoliosis of the 
thoracolumbar spine with a levoconvex scoliosis of the upper 
thoracic spine.  The upper one-third and mid thoracic spine 
segments at several segment levels were tender to percussion.  
No muscle spasms were identified.  

This was also documented in May 1991 X-rays of the thoracic 
spine and August 1999 VA X-rays.  In August 1999, the VA X-
rays revealed mild scoliosis and mild to moderate 
degenerative changes of the thoracic spine.  

The question is whether the deformities noted are related to 
muscle spasm or guarding.  In his assessment, the VA examiner 
in August 1999 stated the scoliosis of the thoracolumbar 
spine was congenital.  As the deformity is not related to 
either muscle spasm, which was not found on examination, or 
to guarding, a 20 percent rating under the present criteria 
is not warranted.  



Headaches

Service connection was granted for headaches in July 1998.  A 
noncompensable rating was assigned.  In an October 1999 
rating decision, an increased evaluation to 10 percent for 
headaches was assigned.  

The Schedule for Rating Disabilities differentiates between 
disability due to headaches as a result of brain trauma and 
headaches such as migraines.  The rating criteria for 
evaluating headaches due to brain trauma limits the rating 
for purely subjective complaints of headache to a 10 percent 
rating.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2004).  
Headaches not the result of brain trauma are generally rated 
under the criteria for evaluating migraines.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2004).  

To determine which is the proper criteria for rating the 
veteran's headaches, the Board reviewed the service medical 
records, the rating decision granting service connection, and 
the current medical records and examination reports.  
Although the service medical records in May 1991 noted the 
veteran complained of daily headaches, after hitting his 
head, there is no indication the headaches were related to 
any trauma to the brain.  The RO, in the July 1998 rating 
decision, found that service connection was warranted for 
headaches, as they were causally related to the veteran's 
cervical disorder.  A review of the VA treatment records and 
current VA examination reports attributes the current 
headaches to muscle tension and to his cervical disorder, not 
to any trauma to the head.  

For that reason, the Board has concluded the appropriate 
criteria for rating the veteran's headaches is found at 
38 C.F.R. § 4.124a, Diagnostic Code 8100 for rating 
migraines.  Migraines are rated based on the frequency and 
severity of the attacks.  In January 1999, the veteran told a 
VA physician he had three headaches a week.  

A May 1999 letter from a VA Nurse Practitioner describes the 
veteran's headaches as difficult and chronic with an impact 
on the quality of his life.  

In August 1999, the veteran told a VA examiner he had 
sometimes left work early due to headaches, but had never 
missed a day of work due to his headaches.  

The veteran appeared and gave testimony at a hearing at the 
RO in August 1999.  He testified that due to the severity of 
his headaches he had surgery to cut the nerve on his right 
side.  His representative submitted a statement indicating 
that, during a period of 560 days, the veteran had only two 
days without a headache.  Even when he had his worst 
headaches he went to work.  

October 2000 VA records noted the veteran had at least two 
headaches per week.  

In September 2001, the veteran told a VA examiner he had 
headache pain six out of seven days.  He treated his headache 
pain with routine doses of Sertraline, muscle relaxers, and 
an unknown seizure medication.  His headaches lasted all day 
long.  He worked construction and although he continued to 
work, due to financial necessity, on days when he had 
headaches he switched to light duty, and had another worker 
do the heavy equipment work.  

A VA evaluation of the veteran's headaches was conducted in 
September 2004.  The veteran continued to have intermittent 
headaches.  The examiner noted the veteran had multifactorial 
headache syndrome that was improved somewhat with Depakote 
therapy.  

The criteria for a 30 percent rating for migraines 
contemplate characteristic prostrating attacks, occurring on 
average once a month over the last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2004).  Although the evidence 
demonstrates the veteran has almost daily headaches, they are 
not prostrating.  The veteran testified and has consistently 
told VA examiners that he continues to work even though he 
has headaches.  In the absence of evidence that the veteran's 
headaches cause prostrating pain, a higher rating than 10 
percent is not warranted.  



Right Occipital Neurectomy

An October 1996 VA operative report reveals a right occipital 
neurectomy was performed in an attempt to alleviate the 
veteran's right occipital neuralgia.  July 1997 records 
reveal it left the veteran with an area of numbness in the 
right posterior occipital area.  

The RO in a July 1998 rating decision granted service 
connection for residuals of the right occipital neurectomy 
and assigned a noncompensable rating.  The RO, in an October 
1999 rating decision, granted a 10 percent evaluation for the 
right occipital neurectomy.  

The regulations provide that neuralgia, cranial or peripheral 
characterized, usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2004).  Moderate 
incomplete paralysis of the eleventh cranial nerve is rated 
as 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 
8411 (2004).  

VA examination in August 1999 revealed a sensory deficit at 
the right C2 cervical nerve root, encompassing an oval shaped 
patch of skin on the veteran's occipital parietal scalp 
region only.  Sensation was still present, but was diminished 
compared to the left side.  

A handwritten notation on the report of a December 2001 VA 
examination, indicates the VA physician found the occipital 
nerve damage resulting from the neurectomy to be 
asymptomatic.  

The regulations are clear that ratings for neuralgia are 
limited to that for moderate incomplete paralysis.  The 
evidence does not demonstrate the veteran had anything other 
than some numbness limited to an area of the scalp, which on 
the most recent examination was noted to be asymptomatic.  
Based on the evidence of record, a higher rating than 10 
percent for the veteran's occipital neurectomy is not 
warranted.  

Extraschedular Rating

The Board is cognizant that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).  

The Board has been unable to identify any exceptional or 
unusual aspect of the veteran's service-connected 
disabilities.  The veteran has consistently reported that he 
works a 40 hour week.  He is self-employed as a carpenter and 
works with his son.  He has reported that when his symptoms 
flare-up he will delegate tasks to his son or others.  There 
is no indication in the record that the veteran has been 
hospitalized for treatment of his service-connected 
disabilities or lost time from work due to them.  With 
respect to marked interference with employment, the combined 
disability rating assigned is 50 percent.  Significant 
interference with employment is thus reflected in the 
disability rating that is currently assigned.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.   Indeed, 38 C.F.R. § 4.1 specifically states 
that generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, there is nothing in the record which indicates that 
the veteran's service connected disabilities present a 
disability picture which can be described as exceptional or 
unusual.  Referral to appropriate VA officials for 
consideration of an extraschedular rating is not warranted.  


Service Connection

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including epilepsy, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with section 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of section 3.1(y) of this part and the 
claimed stressor is related to that prisoner-war-experience, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.305(f) (2004).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317 (d)(1,2) (2004).  

38 C.F.R. § 3.317 (2004) provides that VA shall pay 
compensation to Persian Gulf veterans who exhibit objective 
indications of chronic disability resulting from illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section provided that such disability:
i)	Became manifest, either during active service in 
the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2006: and ii) By history, physical examination, 
and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

Spina Bifida Occulta

Service medical records do not include an examination of the 
veteran prior to his entrance to active duty in November 
1990.  For that reason, the veteran is not presumed to have 
been in sound condition at the time of his entrance into 
active duty.  Veterans are presumed in sound condition only 
when examined, accepted and enrolled for service.  38 C.F.R. 
§ 3.304(b)(2004).  

Service medical records do not include any references to a 
low back disorder.  At the time the veteran sustained 
injuries to the cervical and thoracic spine in February 1991, 
no complaints or any symptoms of the low back were reported.  
At his separation from active duty no disorders of the spine 
were found or noted, other than tenderness of the thoracic 
spine and cervical spine pain.  

The report of VA examination in August 1999 included X-rays 
of the lumbar spine.  They revealed spina bifida occulta of 
S1.  

In December 2001, a VA examination of the veteran was 
conducted.  Lumbosacral strain was diagnosed.  In the opinion 
of the examiner, the veteran's current lumbar strain occurred 
with overuse, such as heavy lifting.  There was no 
radiographic evidence of a bony or disc abnormality as one 
would expect to see with blunt trauma to the head.  It was 
the examiner's opinion that the veteran's lumbosacral 
condition was unrelated to his injury in February 1991.  

There is no evidence or record that indicates the veteran's 
spina bifida occulta began in service.  In addition, there is 
no documentation of any symptoms in service which could 
indicate it was pre-existing and then aggravated in service.  
The evidence included an opinion from a physician that the 
current lumbosacral spine symptoms are unrelated to the event 
in service, when the veteran hit his head while riding in a 
truck in February 1991.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In this instance 
there is no evidence either in service of lumbosacral 
symptoms or a medical opinion providing a nexus between 
service and the current spina bifida occulta or lumbosacral 
strain.  For that reason service connection for spina bifida 
occulta is not warranted.  

Fatigue

The veteran asserts that since his return from the Persian 
Gulf he has begun to have symptoms of fatigue and a general 
feeling of being tired.  

A VA examination in August 1999 reveals the veteran 
complained of being tired frequently.  He had a gradual onset 
of fatigue.  Even though he was tired he continued to work a 
40 hour week.  In his comments, the examiner stated the 
veteran had no symptoms of chronic fatigue syndrome.  

In December 2001, a VA physician stated that there was no 
evidence to suggest the veteran suffered from chronic fatigue 
syndrome.  The veteran stated he had no formal diagnosis of 
chronic fatigue syndrome.  He stated that his fatigue was 
related to the degree of his pain.  He had gradual onset of 
fatigue.  He noted it tended to occur if he was having a 
significantly bad day with cervical muscle pain.  The veteran 
denied having any fevers or unexplained sleep disorders.  

The Board noted the veteran meets the definition of a Persian 
Gulf Veteran as set out in 38 C.F.R. § 3.317(d)(1,2).  The 
Board has considered whether the veteran's fatigue meets the 
criteria for an undiagnosed illness as provided at 38 C.F.R. 
§ 3.317.  

The evidence indicates the veteran does not meet the criteria 
for a diagnosis of chronic fatigue syndrome.  In addition, 
the evidence demonstrates the veteran's fatigue is related to 
his cervical muscular pain.  The regulations provide that 
service connection is not provided for disorders which are 
attributable by "history" to any known clinical diagnosis.  
In this case, the veteran's symptoms of tiredness are related 
to his pain from his symptoms of cervical muscular pain.  
Based on those facts the Board has concluded that the 
veteran's fatigue is attributable to a known clinical 
diagnosis.  See VAOPGPREC 8-98.  For that reason service 
connection for fatigue is not warranted.  

Seizure Disorder

Service connection requires evidence of a current disability. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In June 
1998, VA records reveal the veteran had a history of a closed 
head injury in service.  He reported that the previous week a 
friend observed the veteran twitching for about twenty 
seconds and then going limp.  New onset of a probable seizure 
disorder was the assessment.  

Evaluation of the event included a normal EEG in July 1998.  
VA records noted "?" new onset seizure.  A later VA record 
from 1998 noted there had been no further episodes of 
seizures.   Subsequently, in January 1999, VA records noted 
seizures had been ruled out.  

In December 2001, a VA examiner noted there was insufficient 
evidence available to determine that the veteran had a 
seizure disorder.  He noted the veteran had one atypical 
episode.  There was no evidence of seizures on EEG.  The 
veteran was being treated with Tegretol, but this had 
predated the veteran's episode and the Tegretol was being 
given for headache pain.  

In the absence of a current diagnosis of a seizure disorder, 
service connection is not warranted.  


Post-traumatic Stress Disorder

The veteran, in an August 2001 statement, recalled being 
involved in a SCUD missile attack during the week of January 
1991.  He also recalled that while traveling back and forth 
as part of his duties as a semi-truck driver along the 
Death/Suicide Road he saw bodies along the road.  

In June 2002, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) replied to inquiries from VA.  The 
June 2002 letter indicated the veteran's unit history 
revealed his unit drove through the ruins of the war in both 
Iraq and Kuwait.  The unit had also driven down the stretch 
of highway the Iraqis used to flee the city.  In addition, 
attached articles revealed the unit was subjected to attack 
by SCUD missiles.  Based on these facts, the Board has 
concluded the veteran was engaged in combat with the enemy.  

The question in this case is whether the veteran has 
sufficient symptoms to support a current diagnosis of PTSD.  
There are three evaluations in the claims folder addressing 
this question.  

A May 1997 VA neuropsychological evaluation revealed the 
veteran had developmental reading and spelling disorders, but 
no diagnosis of PTSD was indicated.  The veteran was taking 
antidepressants, but they were not being administered for 
treatment of depressive symptoms.  The examiner noted there 
may have been some benefit in terms of the veteran's chronic 
headaches.  

In May 1998, the veteran was evaluated by a psychologist, Dr. 
T.  The evaluation included a clinical history, review of the 
veteran's medical records, interviewing the veteran's spouse, 
and a battery of psychological tests.  The veteran's primary 
symptom was forgetfulness.  He had also noted he was prone to 
making mistakes on his job.  He thought it was taking him 
longer to do tasks than it had before.  His symptoms of PTSD 
included upsetting thoughts and images of traumatic events, 
having dreams or nightmares, and feeling emotionally upset 
when reminded of them.  He had problems with avoidance.  He 
felt distant and cut off from others and had symptoms of 
arousal.  He felt overly alert, irritable and had trouble 
falling asleep.  The diagnoses included conversion disorder, 
PTSD and a cognitive disorder.  

A VA evaluation in May 2002 found no psychiatric disorders.  
A review of the criteria for diagnosis of PTSD noted the 
veteran had witnessed traumatic events, such as seeing 
charred bodies.  The veteran also had intrusive thoughts, but 
they had diminished.  He occasionally had distressing dreams.  
He denied any flashbacks.  The veteran denied any direct 
avoidant techniques.  He denied decreased interest and 
participation in outside activities.  He enjoyed his 
relationship with his wife and children.  He enjoyed fishing 
and interacted with his neighbors, and enjoyed going out to 
dinner with his wife and friends.  His range of affect was 
not restricted.  The veteran did have intermittent 
difficulties with his sleep.  However, they were related to 
his physical difficulties, such as his neck pain.  His 
concentration was limited.  The veteran functioned well in 
social groups.  The veteran was receiving Zoloft for 
treatment of some dysphoria related to his physical ailments.  
In his summary, the VA examiner stated the veteran at that 
point did not have symptoms which reached the full criteria 
for PTSD.  

After reviewing the evidence, the Board has concluded the 
symptoms reported by the veteran do not meet the criteria for 
a diagnosis of PTSD.  It is clear from reviewing the medical 
record that the veteran is not receiving treatment for PTSD, 
but rather his headaches and cervical pain are the focus of 
treatment.  

The veteran by his own account to the VA examiner in May 2002 
denied he currently had symptoms sufficient to support 
diagnosis of PTSD.  The record supports a finding that the 
veteran's psychiatric symptoms related to his traumatic 
expericences in the Persian Gulf War have gradually resolved 
and only occasionally appear.  The veteran's current 
difficulties are related to his physical difficulties, such 
as chronic headaches and cervical pain.  Service connection 
for PTSD is not warranted.  




ORDER

An increased evaluation for chronic cervical spine pain, 
without radiculopathy secondary to blunt trauma, with 
limitation of motion of the cervical spine (previously 
evaluated as cervical spine injury due to closed head 
injury), is denied.  

An increased evaluation for musculoligamentous strain of the 
upper dorsal region, including degenerative joint disease 
(DJD) of the dorsal spine, is denied.  

An increased evaluation for headaches, diagnosed as occipital 
neuralgia, is denied.  

An increased evaluation for right occipital neurectomy is 
denied.  

Service connection for spina bifida occulta of the lumbar 
spine is denied.  

Service connection for fatigue, including as due to an 
undiagnosed illness, is denied.  

Service connection for a seizure disorder is denied.  

Service connection for PTSD is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


